—In a child custody proceeding pursuant to Family Court Act article 6, the father appeals from an order of the Family Court, Orange County (Bivona, J.), entered December 6, 1991, which granted the mother a "permanent” order of protection and custody of the parties’ children.
Ordered that the order is modified, on the law, without costs or disbursements, by deleting the first decretal paragraph thereof; as so modified the order is affirmed.
The Family Court erred in directing that "the order of protection on behalf of the [mother was] to be made permanent”. Family Court Act § 842 provides that an order of protection may not extend beyond a term of one year.
We further conclude that the record amply supports the Family Court’s determination that the award of custody to the mother was in the best interests of the parties’ children (see, *579Matter of Vernon Mc. v Brenda N., 196 AD2d 823). Bracken, J. P., Balletta, O’Brien and Pizzuto, JJ., concur.